



COURT OF APPEAL FOR ONTARIO

CITATION: Gutowski v. Clayton, 2014 ONCA 921

DATE: 20141224

DOCKET: C58896

Blair, Pepall and Lauwers JJ.A.

BETWEEN

Janet Gutowski

Plaintiff

(Respondent)

and

Bud Clayton, John McDougall, David Jones and
    Denis Doyle

Defendants

(Appellants)

C. Kirk Boggs and Kirk F. Stevens, for the appellants

Keith A. MacLaren and Owen Bourns, for the respondent

Heard: November 25, 2014

On appeal from the
    order of Justice Robert N. Beaudoin of the Superior Court of Justice, dated May
    26, 2014.

Blair J.A.:

Overview

[1]

The primary issue on this appeal is whether the defence of absolute
    privilege applies to statements made by municipal councillors during the course
    of a municipal council meeting.

[2]

On a motion for the determination, before trial, of a question of law
    under rule 21.01(1)(a) of the
Rules of Civil Procedure
, R.R.O. 1990,
    Reg. 194, Justice Beaudoin held that it does not.  I agree.

[3]

The parties are all elected members of the council of the County of
    Frontenac, a municipality in the Province of Ontario.  At a regularly scheduled
    council meeting on May 15, 2013, the defendant Jones made a motion  seconded
    by the defendant Doyle and approved by the other two defendants  alleging that
    the plaintiff Gutowski had engaged in a form of corruption and the peddling of
    political favours, and had lost the trust of council.  Jones is also alleged
    to have asked, rhetorically, What other tricks has she been up to?

[4]

Ms. Gutowski took umbrage at these statements and commenced this action
    for defamation.  The defendants pleaded, amongst other things, the defences of
    absolute privilege and qualified privilege.  They then moved for a
    determination of a question of law and asked to have the allegations of
    defamation struck on the basis that the words were uttered on an occasion of
    absolute privilege.

The Defence of Absolute Privilege for Municipal Councillors

Current Canadian Law

[5]

In careful reasons, Justice Beaudoin concluded that municipal
    councillors do not enjoy absolute privilege for comments made during council
    meetings.  In doing so, he followed the decision of the Supreme Court of Canada
    in
Prudhomme v. Prudhomme
, 2002 SCC 85, [2002] 4 S.C.R. 663, where,
    at para. 49, the Court said:

Elected municipal officials do not enjoy the parliamentary
    privilege enjoyed by members of the National Assembly of Quebec or of the
    federal Parliament
(R. E. Brown,
The Law of Defamation in Canada

(2nd ed.
(loose-leaf)), vol. 2, at pp. 12-20 and 12-21; J.
    Hétu, Y. Duplessis and D. Pakenham,
Droit municipal: principles généraux et
    contentieux
(1998), at p. 177).
The English and Canadian
    courts, however, have held that words spoken at a meeting of a municipal
    council are protected by qualified privilege
(J. P. S. McLaren, The
    Defamation Action and Municipal Politics (1980), 29
U.N.B.L.J.
123,
    at pp. 134-35).  Accordingly, the fact that words spoken at a meeting are
    defamatory does not, in itself, mean that a municipal councillor will be liable
    therefor.  In order to succeed in his or her action, the plaintiff must prove
    malicious intent or intent to harm on the part of the councillor (Brown
,
supra
,
    at p. 13-4). [Emphasis added.]

[6]

Canadian and English authorities have long applied the concept of
    qualified privilege, not absolute privilege, to speech uttered during the
    course of a municipal council meeting.  In addition to
Prudhomme
,
    see, for example,
Ward v. McBride
(1911), 20 O.W.R. 93 (Div. Ct.);
Baumann
    v. Turner
(1993), 105 D.L.R. (4th) 37 (B.C.C.A.), at p. 53;
Wells v.
    Sears
, 2007 NLCA 21, 264 Nfld. & P.E.I.R. 171, at paras. 13 and 16,
    leave to appeal to S.C.C. refused, 289 Nfld. & P.E.I.R. 276 (note);
Leger
    v. Edmonton (City)
(1989), 63 D.L.R. (4th) 279 (Q.B.), at p. 284;
Horrocks
    v. Lowe
, [1975] A.C. 135 (H.L.), at p. 152.

[7]

The rationale underlying this approach was explained in
Prudhomme
,
    at paras. 42-45:

In a defamation action against an elected munici­pal official,
    freedom of expression takes on singu­lar importance, because of the intimate
    connection between the role of that official and the preservation of municipal
    democracy. Elected municipal officials are, in a way, conduits for the voices
    of their con­stituents: they convey their grievances to munici­pal government
    and they also inform them about the state of that government
    (Gaudreault-Desbiens,
supra
, at p. 486). Their right to speak cannot
    be limited without negative impact on the vitality of municipal democracy[.]



That freedom of speech is not absolute. It is limited by,
inter
    alia
, the requirements imposed by other peoples right to the protection of
    their reputation. As Cory J. observed in
Hill v. Church of Scientology of
    Toronto
, [1995] 2 S.C.R. 1130, at para. 108, reputation is an attribute of
    personality that any democratic society concerned about respect for the
    individual must protect[.]



[A]lthough it is not specifically mentioned in the
Canadian
    Charter
, the good reputation of the individual rep­resents and reflects
    the innate dignity of the individual, a concept which underlies all the
Canadian
    Charter
rights (
Hill
,
supra
, at para. 120).

Accordingly, while elected municipal officials may be quite
    free to discuss matters of public inter­est, they must act as would the
    reasonable person. The reasonableness of their conduct will often be
    demonstrated by their good faith and the prior checking they did to satisfy
    themselves as to the truth of their allegations. These are guidelines for
    exercising their right to comment, which has been repeatedly reaffirmed by the
    courts.

[8]

In my opinion, the motion judge did not err in concluding that Canadian
    courts have determined that municipal councillors do not enjoy absolute
    privilege for comments made in the course of their council meetings.  That is
    the state of the law as it presently stands in Canada.  Indeed, the appellants
    acknowledge this jurisprudence.

[9]

However, they submit that all of the authorities expressing the law in
    that fashion were cases in which only the defence of qualified privilege was
    raised; none dealt squarely with whether absolute privilege applies to the
    speech of municipal councillors made during the course of council proceedings. 
    The appellants argue that:

(i) the courts have merely
assumed
absolute privilege
    does not apply, and have done so without any analysis of the authorities on
    which the proposition purports to be based or of whether it makes sense;

(i) freedom of expression in public discourse is an overarching
    value in Canadian society, entrenched in the
Canadian Charter of Rights and
    Freedoms
; and

(ii) legislators (members of Parliament and the legislatures)
    enjoy absolute privilege; elected members of municipal councils perform an
    equally important role in modern society and require the same freedom to speak
    boldly and bluntly on issues that affect the welfare of their citizens.

Should Absolute Privilege
    Be Extended to Municipal Councillors?

[10]

The
    appellants real argument, then, is not that the state of the law is different
    from that articulated above, but that it should be different, and that absolute
    privilege should be extended to protect speech made in the context of municipal
    council meetings.  I disagree, at least on the basis of this record.

[11]

The
    appellants emphasis on the value Canadian society places on the right to
    freedom of expression in public discourse, and on the need for municipal
    councillors to be able to exercise that right in order to perform their role
    properly and effectively, alone, does not advance their position.  It is
    exactly that rationale which underpins the extension of
qualified
privilege to municipal councillors.  In
Prudhomme
, at para. 49, the
    Supreme Court of Canada quoted with approval the following statement from Lord
    Diplock in
Horricks v. Lowe
, at p. 152:

My Lords, what is said by members of a local council at
    meetings of the council or of any of its committees is spoken on a privileged
    occasion.  The reasons for the privilege is that those who represent the local
    government electors should be able to speak freely and frankly, boldly and
    bluntly, on any matter which they believe affects the interests or welfare of
    the inhabitants.  They may be swayed by strong political prejudice, they may be
    obstinate and pig-headed, stupid and obtuse; but they were chosen by the
    electors to speak their minds on matters of local concern and so long as they
    do so honestly they run no risk of liability for defamation of those who are
    the subjects of their criticism.

[12]

If
    this same rationale  or some other  is to be used to extend the law of
    absolute privilege to apply to the speech of municipal councillors made during
    municipal council meetings, the issue should be determined after a full
    evidentiary hearing, in my opinion.  I agree with the motion judges conclusion
    to that effect.

[13]

To
    the extent that the appellants seek to develop an area of the law that is not
    fully settled, a Rule 21 motion is not the appropriate vehicle; such decisions
    should be based on a fully developed evidentiary record:
R.D. Belanger
    & Associates Ltd. v. Stadium Corp. of Ontario Ltd.
(1991), 5 O.R. (3d)
    778 (C.A.), at pp. 782-83;
Law Society of Upper Canada v. Ernst & Young
(2003), 65 O.R. (3d) 577 (C.A.), at para. 50, leave to appeal to S.C.C.
    refused, [2004] 1 S.C.R. viii.

[14]

However,
    the appellants expressly disavowed the full-evidentiary route during argument. 
    They submitted that importance of freedom of expression and the need for
    municipal councillors to have the same protection as legislators were
    sufficient grounds on which to extend the privilege, and that absent such
    protection, a chilling effect could be presumed.

[15]

I
    disagree, for two reasons.  First, the absolute privilege provided to
    legislators is recognized through legislation, and both Parliament and the
    legislatures have rules to govern their members conduct.  Members of the
    Council of the County of Frontenac are neither beneficiaries of the former nor
    subjects of the latter.  Secondly  as stated above  a full record is
    necessary to make this kind of a determination, and there is nothing in the
    record as it stands that indicates it is necessary to extend the privilege.

Lack of Legislative
    Authority and Conduct Controls


[16]

The
    absolute privilege granted to legislators is rooted deeply in the need for Parliament
    and the legislatures to have complete control over their own proceedings and
    their own members:
Stopforth v. Goyer
(1978), 20 O.R. (2d) 262 (H.C.),
    at p. 269, revd on other grounds, (1979), 23 O.R. (2d) 696 (C.A.);
Church
    of Scientology of California v. Johnson-Smith
, [1972] 1 Q.B. 522.  The
    legislative source for this extension of privilege can be traced as far back as
    the English
Bill of Rights
of 1689, and is now provided to
    parliamentarians in Canada and legislators in Ontario by the
Parliament of
    Canada Act
, R.S.C. 1985, c. P-1, ss. 4-6, and the
Legislative Assembly
    Act
, R.S.O. 1990, c. L.10, s. 37.

[17]

This
    control over proceedings and members is accomplished through a complex
    framework of regulations and rules governing the members conduct and
    supervised by the Speaker.  This governing framework can lead to a variety of
    disciplinary measures, from requiring an apology to naming members and ejecting
    them until they retract their comments: House of Commons,
Annotated
    Standing Orders of The House of Commons (Second Edition)
,

(2005),
    s. 11; Ontario, Legislative Assembly,
Standing Orders of the Legislative
    Assembly of Ontario
, (2009), s. 12-23.  Common sense tells us that the
    existence of such a framework provides a deterrent to misspeaking in those
    bodies.

[18]

Sections
    223.2 and 223.3 of the
Municipal Act, 2001
, S.O. 2001, c. 25, enable
    municipalities to institute codes of conduct and appoint integrity
    commissioners.  None existed for the County of Frontenac at the time.

[19]

Municipal
    councils are creatures of the Legislature.  If the Legislature had felt it
    important to extend absolute privilege to the speech of municipal councillors,
    it could have done so.  But it has not.

The Need for a Full
    Record if Absolute Privilege is to be Extended

[20]

Nothing
    in this record supports an extension of absolute privilege to municipal
    councillors, in my opinion.

[21]

In
    this regard, I do not accept the appellants argument that the absence of the protection
    of absolute privilege is presumed to have a chilling effect on the ability
    of councillors to perform their function.  They rely on
Grant v. Torstar
    Corp.
,
2009 SCC 61, [2009] 3 S.C.R. 640, for their submission that
    no evidence is required to establish the chilling effect flowing from the lack
    of a defamation defence.  However, I do not think that the affirmation of the
    defence of responsible communication on a matter of public interest by the
    Supreme Court of Canada in
Grant
(and in its companion decision in
Cusson
    v. Quan
, 2009 SCC 62, [2009] 3 S.C.R. 712),

is of assistance to the
    appellants in these circumstances.

[22]

Both
Grant
and
Cusson
involved statements made by a journalist in
    the press.  Unlike municipal councillors, who have ready resort to the defence
    of qualified privilege, journalists have only been able to avail themselves of
    that defence with difficulty because of the high threshold required to meet it
    and because the criteria for the reciprocal duty and interest required to
    establish it were unclear:
Grant
, at para. 34-37. Generally,
    journalists and publishers were confined to the defences of fair comment and
    justification, both of which place a premium on verifying the truth of the
    facts underpinning the statement  a task at times difficult for journalists to
    perform.

[23]

It
    was in the context of the limited defences available to journalists that the
    Supreme Court accepted the possibility of a chilling effect and concluded the
    extension of further protection was justified on the basis of the importance of
    freedom of expression in public debate.  No such limitation constrains a
    municipal councillors defence, however, because councillors have long had
    resort to the defence of qualified privilege.

[24]

While
    this Court has recently confirmed that the boundaries of the absolute
    privilege doctrine are not firmly set and that the scope and application of
    the doctrine continue to evolve, it at the same time underlined the stated
    reluctance of appellate courts to expand the reach of the absolute privilege
    doctrine:
Amato v. Welsh
, 2013 ONCA 258, 362 D.L.R. (4th) 38, at
    paras. 68-70. In support of the latter observation, Cronk J.A. adopted the view
    of the High Court of Australia in
Mann v. ONeill
, [1997] HCA 28, 191
    C.L.R. 204, at p. 213, that any extension of the doctrine is viewed with the
    most jealous suspicion, and resisted, absent a clear showing of its necessity
    (at para. 70).

[25]

As
    indicated, there is no such showing of necessity in the circumstances here. 
    Nothing in the record demonstrates that there is any need for municipal
    councillors to enjoy absolute privilege, or that the protection of qualified
    privilege is inadequate, and it would therefore be inappropriate to presume a
    chilling effect as requested by the appellants.

[26]

The
    appellants rely heavily on certain American jurisprudence affording the defence
    of absolute privilege for municipal councillors and similar officials for
    comments made during the course of municipal council and other meetings: see,
    for example,
Sanchez v. Coxon
, 854 P.2d 126 (Ariz. 1993);
Board of
    Educ. of City of Buffalo (Buffalo Council of Supervisors and Administrators)
,
    383 N.Y.S.2d 732, 52 A.D.2d 220 (1976);
Chonich v. Ford
, 321 N.W.2d
    693 (Mich. Ct. App. 1982);
Krueger v. Lewis
, 834 N.E.2d 457 (Ill. App.
    Ct. 2005).  However, other American courts have come to the opposite conclusion:
    see, for example,
Johnson v. Northside Residents Redevelopment Council
,
    467 N.W.2d 826 (Minn. Ct. App. 1991);
McClendon v. Coverdale
, A.2d 815
    (Del. 1964);
Mills v. Denny
, 63 N.W.2d 222 (Iowa 1954);
Zutz v.
    Nelson
, 788 N.W.2d 58 (Minn. 2010).

[27]

I
    do not think it is helpful to engage in a debate about whether the majority of
    American states do, or do not, adhere to one side of the issue or another.  It
    is well-recognized that the Canadian approach to defamation does not mirror
    that of the United States.  Canadian courts have concluded that the approach
    taken by their American counterparts excessively favours freedom of speech over
    protection of reputation in the balancing exercise between those two important
    values:
Hill v. Church of Scientology
(1994), 18 O.R. (3d) 385 (C.A.),
    at pp. 418-24, affd [1995] 2 S.C.R. 1130.

[28]

On
    a motion for the determination of a question of law prior to trial, the onus is
    on the moving party  the appellants in this case.  In my opinion, they have
    not shown that it is plain and obvious the defence of absolute privilege
    extends to the speech of municipal councillors made in the course of municipal
    council meetings.  Indeed, the law as it presently stands in Canada is to the
    contrary.  To the extent the appellants seek to extend the scope and
    application of the law to provide municipal councillors with the immunity of
    absolute privilege, a Rule 21 motion is not the appropriate vehicle, as noted
    above.  Such decisions should be based on a fully developed evidentiary record
     an approach the appellants have expressly declined to follow.

[29]

I
    accordingly reject this ground of appeal.

Other Grounds

[30]

The
    appellants raise two other issues.

[31]

First,
    they submit that the respondents allegation in paragraph 16 of the statement
    of claim should be struck.  In that paragraph, the respondent alleges that the
    appellants reiterated the defamatory words from the council motion in media
    interviews conducted outside of the council chambers.  Relying on
Guergis
    v. Novak
, 2013 ONCA 449, 116 O.R. (3d) 280, at para. 52, the appellants
    argue that because the statements within the council meeting were protected by
    absolute privilege, the allegation that the appellants reiterated their
    statements in interviews should be struck since the respondent does not allege
    that the words uttered in the meeting were published to any named person
    outside the council chambers.

[32]

This
    submission fails for two reasons.  First, the statements made in the shelter of
    the council meeting have not been found to be protected by absolute privilege. 
    Secondly, a pleading of a defamatory statement to unnamed persons is
    permissible if the plaintiff has made out a
prima facie
case that the
    statement was made to a named person and has produced uncontradicted evidence
    of publication to others:
Guergis
, at para. 52.  Both of these
    requirements were met in this case.

[33]

Finally,
    the appellants argue with respect to the out-of-council publications that the
    respondent failed to comply with the mandatory notice requirements contained in
    s. 5(1) of the
Libel and Slander Act
, R.S.O. 1990, c. L.12.  They
    submit those allegations must therefore be struck.

[34]

The
    motion judge disagreed, as do I.

[35]

The
    respondent argues that she gave adequate notice by way of a letter from her solicitors
    dated June 11, 2013.  In a response dated June 18, 2013, the appellants solicitor
    acknowledged that his firm acted for Bud Clayton, John McDougall, David Jones
    and Denis Doyle and that [t]heir letters from you to them dated June 11, 2013
    have been referred to us for reply.  While the June 18 letter responded only
    to the statements made during the council meeting, the June 11 letter from the
    respondents solicitors alerted the appellants to the complaint about their
    dissemination of [their] defamatory statements to the members of the press
    they had invited to the meeting.

[36]

No
    particular form of notice is required by s. 5(1) of the
Libel and Slander
    Act
.  Its purpose is to enable defendants to identify the defamatory
    remarks with sufficient clarity to enable them to limit their damage by way of
    retraction or apology:
Janssen-Ortho Inc. v. Amgen Canada Inc.
(2005),
    256 D.L.R. (4th) 407 (C.A.), at para. 38.  The question is whether the notice
    identifies the plaintiff and fairly brings home to the publisher the matter
    complained of:
Grossman v. CFTO-TV Ltd. et al
(1982), 39 O.R. (2d) 498
    (C.A.), at pp. 504-505, leave to appeal to S.C.C. refused, (1983), 39 O.R. (2d)
    498n.

[37]

The
    motion judge found that sufficient notice had been given to the appellants. I agree.

Disposition

[38]

For
    the foregoing reasons, the appeal is dismissed.

[39]

In
    keeping with counsels agreement, the respondent is entitled to her costs of
    the appeal, fixed in the amount of $17,500 inclusive of disbursements and all
    applicable taxes.

Released: R.A.B. December 24, 2014

R.A. Blair J.A.

I agree S.E. Pepall
    J.A.

I agree P. Lauwers
    J.A.


